Pfeifer, J.,
dissenting. The sanctity of human life must pervade the law. Accordingly, a cohabitant should be required to attempt to retreat before resorting to lethal force in self-defense against another cohabitant. I respectfully dissent.
In reaching its holding that “[t]here is no duty to retreat from one’s own home,” the majority states, “There is no rational reason for a distinction between an intruder and a cohabitant when considering the policy for preserving human life where the setting is the domicile.” To the contrary, there is at least one: the number of times the situation arises. While there are all too many instances of unknown people intruding into the homes of others, the number of such occurrences is negligible compared to the number of times cohabitants are in their home together.
There are dramatically more opportunities for deadly violence in the domestic setting than in the intrusion setting. Thus, to hold that cohabitants do not have to retreat before resorting to lethal force is to invite violence. Cohabitants should be required to retreat before resorting to lethal force in self-defense whenever it can be done safely. Such a duty would encompass leaving the home if that is necessary to prevent the destruction of life. It would also encompass retreating to the wall.
Finally, whatever you think about the first four shots, it is unconscionable to suggest that the last two shots were fired in self-defense. The law of self-defense has hitherto always been a shield. In this case, the majority is allowing the defendant to use the law of self-defense as a sword. I dissent.
Cook, J., concurs in the foregoing dissenting opinion.